ORDER
PER CURIAM
Brandon Lenior (“Appellant”) appeals from the trial court’s judgment convicting him of murder in the first degree, in violation of Section 565.020 (RSMo. 2000), and armed criminal action, in violation of Section 571.015 (RSMo. 2000). We have re*754viewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for them information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).